Citation Nr: 1549938	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Walker, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1976 to September 1977. 

This matter comes before the Board of Veterans'  Appeals (Board) on appeal from a May 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's hepatitis C, diagnosed more than thirty years after separation from service, is causally related to, or aggravated by, active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). The duty to notify was satisfied by way of a February 2010 letter.  

The Veteran's file contains service treatment records, post-service medical records, and the Veteran's statements in support of his claim. The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain. The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

The Veteran has not been afforded a VA examination/opinion for his claim seeking service connection for a hepatitis C. A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed in detail below, there is no competent credible indication that this Veteran's hepatitis C is, or may be, associated with service. None of the symptoms about which the Veteran complained during service were linked to a possible contraction of hepatitis. Additionally, the record lacks any evidence that the Veteran sought treatment for hepatitis until more than thirty years after discharge. The Board is aware VBA Fast Letter 04-13 states that it is biologically plausible to contract hepatitis from an airgun that was previously used to administer an inoculation to an infected person. However, there is no competent evidence of record that, in the Veteran's case, one of the servicemen inoculated before him, with the same gun and during a period of time that the virus can live outside the body, had hepatitis C. Thus, the Board finds that a clinical opinion is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 38 C.F.R. § 3.159(c)(4). 

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) .

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he contracted hepatitis C during his military service, specifically from an inoculation administered via an airgun injector. See, e.g., Veteran's Application for Compensation and/or Pension, January 2010.  The service treatment records reflect that he was inoculated in January 1976, shortly after entering the service. The records are silent, however, as to how the Veteran was inoculated.  
A private medical record from August 2009 reflects a diagnosis of Hepatitis C. In the letter, Central Bloodbank informed the Veteran that the blood he had recently donated had tested positive for the hepatitis C virus antibody, a result confirmed through further testing. 

The Veteran's service treatment records are negative for any complaints of, or treatment for, hepatitis C. The Veteran's service treatment records indicate that he received treatment for nausea, dizziness, and vomiting during his active service period. The record lacks a competent medical opinion linking any of the these symptoms to a diagnosis of hepatitis. Initially, the Board acknowledges that the Veteran's 1977 discharge antecedes the discovery of the hepatitis C virus in 1989; however, the hepatitis virus (without differentiation between different types) was a known virus. The Veteran received diagnoses for the aforementioned symptoms, none of which persisted for an extended period of time. Furthermore, evidence of jaundice, urinary issues, or muscle and joint pain is absent from the service treatment records, and the Veteran has not alleged that he had such symptoms in service. 

In June 1977, the Veteran was accepted into the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP). His drug use profile indicates a history of the use of hallucinogens, amphetamines, hashish, cannabis and alcohol. Additionally, the Veteran reported using cocaine intranasally less than once a month, including at least once in the six months prior to his entry into the program. 

The Veteran separated from service in September 1977. His August 31, 1977, report of medical examination for separation purposes reflects a normal clinical evaluation for all pertinent systems (he had abnormal anus and rectum and a scar on the forehead). His report of medical history reflects no present complaints.

The record reflects that the Veteran was first diagnosed with hepatitis C more than three decades after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service-connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In this regard, the Board acknowledges that symptoms of hepatitis C may not manifest for many years after contraction of the virus. Nonetheless, the Veteran has not provided competent credible evidence that, while in service, he exchanged bodily fluids with someone who had hepatitis C. 

In a November 2015 brief to the Board, the appellant's representative cites VBA Fast Letter 04-13, which states that it is "biologically plausible" to become infected with the hepatitis C virus through the airgun injectors once used to inoculate servicemen. Appellant maintains that, due to an absence of risk factors post-service, it is a reasonable assumption that the hepatitis C virus was transmitted to the Veteran through an airgun injection. The Board finds this argument unpersuasive. 

The evidence does not reflect that any service members inoculated prior to the Veteran with the same instrument as the Veteran had hepatitis C, or that alcohol to decontaminate between injections was not used, or that infected blood was transferred. There has been no showing by competent, credible evidence that the Veteran was infected with blood and/or the hepatitis C virus from an inoculation. Additionally, the Board finds that the Veteran has not been shown to be competent to state such.

There is no competent clinical opinion of record that it is as likely as not that the Veteran contracted hepatitis C during service.  

The Veteran's mere allegation of transmission via airgun inoculation in service is too speculative to form the basis for service connection. The Veteran is competent to relate possible symptoms such as abdominal pain, fever, nausea and vomiting. However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnoses or causation. The Board finds that hepatitis C is not the type of disability for which a lay person is competent to diagnose or provide an etiology. Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board has also considered that the Veteran used cocaine intranasally while in service. Under 38 C.F.R. § 3.301, the isolated and infrequent use of drugs by itself will not be considered willful misconduct. Progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  However, there is no indicated that the Veteran contracted hepatitis C from such drug use, and even if he had, such use would rise to the level of willful misconduct, as the Veteran was forced to seek treatment for alcohol and drug use during service. 

Lastly, the Board has considered whether the Veteran's hepatitis C is an organic disease that is a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs. See 38 C.F.R. § 3.301(c). However, there is no evidence in the service treatment records that the Veteran suffered from any disease or infections coinciding with the injection of drugs. Furthermore, because the Veteran's use of cocaine was intranasal and not via injection, §§ 3.301(c) and 3.301(d) are inapplicable. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hepatitis C. Thus, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


